ORDER

PER CURIAM.
Appellant Robert D. Watts (“Defendant”) appeals his convictions of second degree murder, section 565.020 RSMo (1999), armed criminal action, section 571.015 RSMo (1995), and two counts of unlawful use of a weapon, section 571.030 RSMo (Supp.1999). He alleges that the evidence did not show that he used a weapon capable of lethal use, that the evidence did not show that he exhibited a knife in the presence of any person, and that the trial court should have declared a mistrial when his statement that he “felt like killing someone” was admitted into evidence. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).